DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Claims 21, 23, 25, 27, 29-31, 33-34, and 36-37 are pending and subject to prosecution.  Claims 21, 23, 25, 30-31, 34 and 36 are amended.  Claims 22, 24, 26 and 35 are cancelled with the amendment of 11/23/2020.
Priority
The instant Application, filed 1/26/2017 is a 371 National Stage Application of PCT/US15/41146, filed 07/20/2015, which claims priority to US provisional Application No 62/194,506, filed 7/20/2015 and US Provisional Application No. 62/030,783, filed 7/30/2014.  Therefore, the earliest possible priority for the instant Application is 7/30/2014.

WITHDRAWN REJECTIONS
The 103 rejection over claims 21-23 and 29 as obvious over Goldsmith in view of Richman and Black is WITHDRAWN in light of Applicant’s amendments to the claims.
The 103 rejection over claim 23 as obvious over Goldsmith, Richman and Black, and further in view of Chin is WITHDRAWN in light of Applicant’s amendments to the claims.
The 103 rejection over claims 24-25 as obvious over Goldsmith, Richman and Black, and further in view of Engleman, Philippe, and Caruso is WITHDRAWN in light of Applicant’s amendments to the claims.
The 103 rejection over claims 24-25 as obvious over Goldsmith, Richman, Black, Engleman, Philippe, and Caruso and further in view of Holt and Cai is WITHDRAWN in light of Applicant’s amendments to the claims.
Any rejection not reiterated herein is WITHDRAWN.


Applicant’s arguments with regard to a WITHDRAWN rejection is moot. Any argument pertinent to a new or modified rejection can be found below.

CLAIMS
Independent claim 21 is directed to a “system” --which is interpreted as compositions for the purposes of prosecution—directed to an in vitro component comprising modified stem cells expressing a tat-inducible thymidine kinase gene and a tat-inducible GFP gene, and an in vivo component comprising selected cells of the in vitro component and an effective amount of Ganciclovir.  Claim 21, showing the inserted portions, is provided below. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale













The first new wherein clause requires, at least, wherein the conditional vector 1) is an integrating lentiviral vector; and 2) encodes both the TKSR39 gene and the tat inducible GFP gene.
The second new wherein clause requires, at least, the modified stem cells further comprise a second vector, a non-integrating lentiviral vector, encoding a tat gene and a CCR5 knockout sequence.   Claim 21 has been amended to introduce structural limitations from canceled claims 24 and 26.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Independent claim 30 is directed to a method for treatment of HIV, comprising administering modified, selected stem cells which comprise a TKSR gene and a GFP gene to a patient, and an effective dosage of Ganciclovir:










The new wherein clause of claim 30 requires, at least, wherein the conditional vector 1) is an integrating lentiviral vector.  Independent claim 30 does not require the presence of a second vector according to claim 21.


Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites the phrase, “wherein the modified stem cells are produced in vitro” at line 10, when referring to the plurality of modified stem cells of the in vitro component, which is awkward.  It would be remedial to amend the claim to recite, “wherein the modified stem cells of the in vitro component are produced in vitro”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25, 27, 29-31, 33-34, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 21, directed to the composition of a system comprising an in vitro component comprising “a plurality of modified stem cells”, wherein the modified stem cells are produced in vitro by transducing “a plurality of stem cells” delivered by an integrating lentivirus with a plurality of first virions comprising the conditional vector comprising the TKSR39 mutant gene and the tat inducible GFP gene such that the mutant gene and the tat inducible GFP gene are integrated into “the patient’s genome” which is unclear.  Initially, because the claim is to the composition comprising modified stem cells, and 
The in vitro portion of the claim requires that the modified stem cells are derived from any source. To the extent that the claim is attempting to require that the lentiviral vector integrates into the chromosome of stem cells derived from the patient (autologous), the claim is not clear.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “a plurality of modified stem cells” in line 2, and the claim also recites the modified stem cells are made from transducing stem cells with an integrating lentiviral vector, that is integrated “into the patient’s genome” which implies the stem cells are autologous, and is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 23 requires wherein stem cells of the in vitro component have been transfected with tat RNA to induce transient expression of GFP. However, claim 21 requires wherein a tat gene is introduced into the cells of the in vitro component via a non-integrating lentiviral helper construct.  It is unclear if the claim is attempting to require a second tat encoding sequence?  Or if the claim is attempting to require wherein expression of the tat gene expressed from the non-integrating lentiviral helper construct induces transient expression of GFP.  A skilled artisan would not know the metes and bounds of the claimed invention.
Claim 27 recites wherein the CCR5 knock out sequence comprises a Zinc Finger nuclease (ZFN).  However, the CCR5 knockout sequence of claim 21 is a nucleic acid sequence encoded on a vector.  Thus, it is not clear how the CCR5 knock out sequence can “comprise” a protein such as a nuclease.  
Claim 30, directed to a method for treatment of HIV, comprises administering modified, selected stem cells to a patient, wherein the modified stem cells are produced in vitro by transducing “a plurality of stem cells” delivered by an integrating lentivirus with a plurality of first virions comprising the conditional vector comprising the TKSR39 mutant gene and the tat inducible GFP gene such that the mutant gene and the tat inducible GFP gene are integrated into “the patient’s genome” which is unclear.  The claim does not require that the stem cells are derived from the patient.  Thus, it is unclear whether the stem cells become producer cells which express lentiviruses in vivo which then infect additional cells in the patient, or if the claim is attempting to require wherein the lentiviral vector integrates into the chromosome of the stem cells prior to administration?  A skilled artisan would not know the metes and bounds of the claimed invention.
Claim 33 requires wherein stem cells of the in vitro component have been transfected with tat RNA to induce transient expression of GPF. However, claim 11 requires wherein a tat gene is introduced into the cells of the in vitro component via a non-integrating lentiviral helper construct.  It is unclear if the claim is attempting to require a second tat encoding sequence?  Or if the claim is attempting to require wherein expression of the tat gene expressed from the non-integrating lentiviral helper construct induces transient expression of GFP.  A skilled artisan would not know the metes and bounds of the claimed invention.
Claims 25, 27, 29, 31, 34 and 36-37 are included in the rejection because they depend from a rejected claim.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 25, 27, 29, 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 21 and 31 require modified stem cells comprising a second vector, wherein the second vector encodes “a CCR5 knock out sequence” which is new matter.  This is a new matter rejection.
The instant specification supports the description wherein the vectors encode a zinc finger nuclease, which when expressed in cell will knockout a CCR5 gene, but the specification does not support the broader disclosure wherein the vector can encode any CCR5 knockout sequence as currently claimed.  There is no disclosure wherein a CCR5 gene is knocked out with any other encoding sequence.  Thus, the recitation of “a CCR5 knock out sequence” is new matter.
Claims 23, 25, 27, 29 and 33 are included in the rejection because they depend from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 25, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,837,510 to “Goldsmith”, of record, in view of Richman et al. An adenovirus-Based Fluorescent Reporter Vector to Identify and Isolate HIV-Infected Cells.  Journal of Virological Methods, 2002. 99:9-21, hereinafter “Richman,” of record, Black et al.  Herpes Simplex Virus-1 Thymidine Kinase Mutants Created by Semi-Random Sequence Mutagenesis Improve Prodrug-mediated Tumor Cell Killing.  Cancer Research, 2001.  61:3022-3026, hereinafter “Black” of record, cited on Applicant’s IDS dated 2/13/17, US Patent Application Publication No. 2003/0013196 to “Engleman” of record, Philippe et al. Lentiviral Vectors With A Defective Integrase Allow Efficient And Sustained transgene Expression In Vitro and In Vivo.  PNAS, 2006.  103(47):17684-17689 to “Philippe” of record, and Caruso et al.  Efficient Retroviral Gene Transfer of a Tat-Regulated Herpes Simplex Thymidine Kinase Gene for HIV Gene Therapy.  Virus Research, 1997.  52:133-143 to “Caruso” of record, Holt et al.  Human Hematopoietic Stem/Progenitor This is a new rejection necessitated by Applicant’s amendments to the claims.
With regard to claim 21, Goldsmith discloses lentiviral vectors encoding a thymidine kinase gene operably linked to a tar sequence (i.e. cis-acting regulatory sequences), wherein HIV tat protein activates and induces transcription of the thymidine kinase, thus limiting expression of the thymidine kinase to only cells expressing tat (column 5, line 65 – column 6, line 5), which reads on a conditional vector.  Goldsmith discloses the lentiviral vectors integrate into host cell genomes (column 12, lines 10-22, column 13, line 60 – column 14, line 7).  Goldsmith discloses the nucleic acid encoding the thymidine kinase (“heterologous gene”) utilize the HIV LTR promoters and tar sequences to control expression of the thymidine kinase (column 15, column 20, lines 7-13). Goldsmith discloses the thymidine kinase gene allows for toxicity and cell death only in the presence of ganciclovir (GCV) (column 5, line 65 – column 6, line 5).  Goldsmith discloses the tat protein can be provided via a tat gene on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6; Claim 31).  Goldsmith discloses the system is used to treat HIV infection (column 6, lines 61-65).
Goldsmith discloses the lentiviral vectors virions encoding the cytotoxic thymidine kinase can be administered directly to a patient, or wherein replication-defective lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41). Goldsmith discloses the transduced cells comprising the vectors further comprise selection marker genes 3’ to the thymidine kinase (column 12, line 53-65; column 14, lines 42-44) which are used to screen or select successfully 
The modified stem cells of Goldsmith comprise vectors accordingly:

    PNG
    media_image3.png
    530
    902
    media_image3.png
    Greyscale









Thus, with regard to claim 21, Goldsmith discloses a system for treating HIV comprising an in vitro component comprising a stem cell comprising a tat-inducible thymidine kinase gene, wherein expression of the thymidine kinase only occurs in the presence of Tat, and a reporter gene.  Goldsmith discloses the tat gene can be provided on a second vector (Examples).  Goldsmith further discloses the modified stem cells expressing the thymidine kinase are implanted in a patient and HIV infected cells expressing tat undergo cell death following administration of ganciclovir to the patient to treat HIV infections, thus providing an in vivo component comprising the modified stem cells and a dosing composition of ganciclovir.  Further, Goldsmith discloses replication-defective integrating lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41).  Thus, 
However, Goldsmith does not disclose the selection marker in the modified cells comprises a tat inducible GFP gene, that the thymidine kinase gene comprises an SR39 mutant, or that the vector encoding Tat is a non-integrating lentiviral helper construct, which further comprises a CCR5 knockout sequence, as required by instant claim 21.
Richman discloses an HIV-LTR-TAR functional fragment-GFP reporter plasmid which is capable of expressing GFP in response to Tat proteins expressed in the cell when ligated into a larger nucleic acid vector sequence (Abstract; page 11).  Richman discloses the reporter can be used to detect cells with HIV tat proteins expressed in trans from vectors (FIG2) which can then be sorted using FACS analysis (FIG 3).  Richman discloses identifying and sorting cells using a tat-inducible GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  Thus, Richman discloses a method of sorting mixtures of cells based on tat-inducible GFP expression accordingly:

    PNG
    media_image4.png
    562
    953
    media_image4.png
    Greyscale








Black discloses the generation of thymidine kinase mutants that have increased sensitivity to ganciclovir or acyclovir (Abstract).  Black concludes that the mutants therein provide a significant versus host disease, and HIV infections” (page 3026, second column).
Engleman discloses a non-integrating lentiviral vector system comprising a plurality of vectors encoding the structural genes of the lentivirus, wherein the integrase pol gene is mutated such that the lentiviral genes do not integrate (abstract, paragraphs [0010]-[0012]).  Engleman discloses the non-integrating lentiviral system comprises a 1) transfer vector encoding 5’ and 3’ lentiviral LTRs which encode a gene of interest to be expressed and a psi sequence 2) one or more episomal packaging vectors encoding gag and pol proteins – wherein the pol sequence is mutated such that the system does not integrate into the host cell chromosome; and 3) an envelope vector encoding the env gene (paragraphs [0013]-[0016], [0017], [0021]-[0022], [0025]-[0029]).  Engleman discloses the tat gene can be encoded on the packaging vectors with gag or pol (paragraph [0061]).  Engleman discloses transduction of cells by virions encoding transactivators can be after the additional vectors are transduced, in order to control expression of genes expressed by the transactivators, analogous to use of inducible promoters (paragraph [0029]).   Engleman disclose the tat protein is a transactivator (paragraph [0017]).
Engleman discloses an advantage of using a non-integrating lentiviral vector system is to express a protein for a limited time period, including when unlimited expression can be harmful to cells expressing the protein (paragraph [0008]).
Philippe reduces to practice a cloned tat gene in a lentiviral packaging vector comprising a non-integrating lentiviral NIL helper construct, wherein the tat gene is encoded with gag and an integration deficient pol protein (vector p8.91 FIG 1B).
Caruso discloses expressing a cloned tat gene from an episomal vector to drive a thymidine kinase gene operably linked to HIV LTR in a host cell (abstract; FIG 1, FIG 3, page 135).  Caruso discloses that tat expression in cells can be toxic (page 135, second column).
Holt discloses successful transfection of CD34+ hematopoietic stem cells (HSCs) with ZFN nucleases targeting CCR5, wherein CCR5 is knocked out of the HSCs (Abstract; page 840, FIG 1).  While Holt discloses the nucleic acids encoding the ZFN targeting CCR5 are introduced into the cells via transfection, Holt also discloses gene delivery methods suitable for ZFN delivery include lentiviral vectors (page 840).  Holt discloses the CD34+ cells with a CCR5-/- genotype were able to be successfully implanted and engrafted into an in vivo model, differentiate into specific hematopoietic lineages (FIG 1c, page 840-841).  Holt also discloses these cells, when challenged in vivo with HIV-1 infection are HIV-1 resistant (FIGs 2-4; pages 842-844).  Holt suggests use of ZFNs targeting CCR5 in HSCs can be used in combination with other known therapies for HIV (Page 845).
Cai discloses ZFNs can be encoded and delivered via lentiviral vector delivery (Abstract).  Cai discloses the ZFNs targeting CCR5 can be encoded on the gag encoding packaging construct of an integrase-deficient lentiviral vector (page 2-page 3; FIG 1, FIG 2; FIG 3 Table 1).  Cai discloses encoding the ZFN on the gag encoding packing vector is “superior” in terms of cargo load because derivative of Gag polypeptides are the most abundant proteins in the HIV-1 particle (page 11) and by encoding on an integration deficient lentiviral packaging vector allows sufficient ZFN expression to function without permanently inserting the ZFN into the genome (page 11).
With regard to the claimed requirement wherein the modified stem cells encodes both the thymidine kinase gene and a tat-inducible GFP gene, it would have been obvious to combine Goldsmith 
It would have been obvious to substitute the thymidine kinase gene of Goldsmith for the thymidine kinase mutants of Black because thymine kinase and its mutants are both explicitly taught as being useful for suicide gene therapy, including for HIV. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have further been motivated to use the thymidine kinase mutants of Black, as Black discloses the mutants therein have increased sensitivity to GCV, and therefore would have enhanced cell killing when used.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as using thymidine kinase, and mutants thereof, on suicide vectors was known in the art at the time of the invention.
With regard to the claimed requirement wherein the tat gene is encoded on a non-integrating lentiviral vector, it would have been obvious to combine the disclosure of Goldsmith, Richman and Black further with the disclosures of Engleman, Philippe and Caruso to allow for the selection of the modified 
With regard to the claimed requirement that the non-integrating lentiviral vector encoding the tat gene further encode a CCR5 knockout sequence, it would have been obvious to the skilled artisan to combine the disclosures of Goldsmith, Richman, Black, Engleman, Philippe and Caruso, on a system of treating HIV comprising selected modified stem cells which are generated by transduction with a non-integrating lentiviral packaging vector encoding tat and gag or mutated pol, further with the disclosures of Holt, on the ability of ZFNs to modify CCR5 in CD34+ cells and Cai on lentiviral packaging vectors encoding CCR5.  A skilled artisan would have been motivated to encode ZFNs targeting a CCR5 knockout on the lentiviral packaging vector, as Cai discloses such a design is superior in terms of cargo and prevents the ZFN from being integrated into the genome.  A skilled artisan would have been motivated to combine the ZFNs targeting CCR5 on lentiviral vectors as Holt suggests ZFNs targeting CCR5 can be combined with other anti-HIV therapies.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as encoding ZFNs targeting CCR5 on lentiviral packaging vectors was known in the art at the time of the invention.
With regard to claim 23, in light of the 112(b) rejection above, the claim is interpreted to encompass encoding a tat gene from the non-integrating lentiviral vector, and then sorted by flow cytometry based on expression of GFP.  Thus, this claim does not appear to add any additional structure, but is a product-by-process claim. .  M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Claim 25 is also a product-by-process claim.  Claim 25 does do not appear to provide any additional structure to that of claim 21.  Thus, Goldsmith in view of Richman, Black, Engleman, Philippe, Caruso, Holt and Cai render obvious claim 25.
With regard to claim 27, wherein the CCR5 knock out sequence encodes a zinc finger nuclease, Goldsmith does not disclose this feature.  However, Holt discloses the ability of ZFNs to modify CCR5 in CD34+ cells and Cai discloses lentiviral packaging vectors encoding CCR5.  A skilled artisan would have been motivated to encode ZFNs targeting a CCR5 knockout on the lentiviral packaging vector, as Cai discloses such a design is superior in terms of cargo and prevents the ZFN from being integrated into the genome.  A skilled artisan would have been motivated to combine the ZFNs targeting CCR5 on lentiviral vectors as Holt suggests ZFNs targeting CCR5 can be combined with other anti-HIV therapies.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as encoding ZFNs targeting CCR5 on lentiviral packaging vectors was known in the art at the time of the invention.
With regard to claim 29, Goldsmith discloses the modified stem cells are produced from stem cells harvested from the patient (column 15, line 48- column 16, line 41).

Claims 30 and 37 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,837,510 to “Goldsmith”, of record, in view of Richman et al. An adenovirus-Based Fluorescent Reporter Vector to Identify and Isolate HIV-Infected Cells.  Journal of Virological Methods, 2002. 99:9-21, hereinafter “Richman,” of record, Black et al.  Herpes Simplex Virus-1 Thymidine Kinase Mutants Created by Semi-Random Sequence Mutagenesis Improve Prodrug-mediated Tumor Cell Killing.  Cancer This rejection is modified in response to Applicant’s amendments to the claims.
With regard to claim 30, Goldsmith discloses lentiviral vectors encoding a thymidine kinase gene operably linked to a tar sequence (i.e. cis-acting regulatory sequences), wherein HIV tat protein activates and induces transcription of the thymidine kinase, thus limiting expression of the thymidine kinase to only cells expressing tat (column 5, line 65 – column 6, line 5), which reads on a conditional vector.  Goldsmith discloses the lentiviral vectors integrate into host cell genomes (column 12, lines 10-22, column 13, line 60 – column 14, line 7).  Goldsmith discloses the nucleic acid encoding the thymidine kinase (“heterologous gene”) utilize the HIV LTR promoters and tar sequences to control expression of the thymidine kinase (column 15, column 20, lines 7-13). Goldsmith discloses the thymidine kinase gene allows for toxicity and cell death only in the presence of ganciclovir (GCV) (column 5, line 65 – column 6, line 5).  Goldsmith discloses the tat protein can be provided via a tat gene on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6; Claim 31).  Goldsmith discloses the system is used to treat HIV infection (column 6, lines 61-65).
Goldsmith discloses the lentiviral vectors virions encoding the cytotoxic thymidine kinase can be administered directly to a patient, or wherein replication-defective lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41). Goldsmith discloses the transduced cells comprising the vectors further comprise selection marker genes 3’ to the thymidine kinase (column 12, line 53-65; column 14, lines 42-44) which are used to screen or select successfully transduced cells “Where the vector includes a marker, the infected cells may be screened or selected, if desired.  The infected cells are then reintroduced into the subject using methods employed for 

    PNG
    media_image3.png
    530
    902
    media_image3.png
    Greyscale
The modified stem cells of Goldsmith comprise vectors accordingly:








Thus, with regard to claim 30, Goldsmith discloses methods of treating HIV comprising an in vitro component comprising a stem cell comprising a tat-inducible thymidine kinase gene, wherein expression of the thymidine kinase only occurs in the presence of Tat, and a reporter gene. Goldsmith discloses the tat gene can be provided on a second vector (Examples).  Goldsmith further discloses the modified stem cells expressing the thymidine kinase are implanted in a patient and HIV infected cells expressing tat undergo cell death following administration of ganciclovir to the patient to treat HIV infections, thus providing an in vivo component comprising the modified stem cells and a dosing composition of ganciclovir.  Further, Goldsmith discloses replication-defective integrating lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41).  Thus, Goldsmith discloses the modified stem cells are produced in vitro by transduction with a plurality of first virions that integrate into the host cell chromosomes.
However, Goldsmith does not disclose the selection marker in the modified cells comprise a tat inducible GFP gene, or that the thymidine kinase gene comprises an SR39 mutant, as required by instant claim 30.
Richman discloses an HIV-LTR-TAR functional fragment-GFP reporter plasmid which is capable of expressing GFP in response to Tat proteins expressed in the cell when ligated into a larger nucleic acid vector sequence (Abstract; page 11).  Richman discloses the reporter can be used to detect cells with HIV tat proteins expressed in trans from vectors (FIG2) which can then be sorted using FACS analysis (FIG 3).  Richman discloses identifying and sorting cells using a tat-inducible GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  Thus, Richman discloses a method of sorting mixtures of cells based on tat-inducible GFP expression accordingly:

    PNG
    media_image4.png
    562
    953
    media_image4.png
    Greyscale








Black discloses the generation of thymidine kinase mutants that have increased sensitivity to ganciclovir or acyclovir (Abstract).  Black concludes that the mutants therein provide a significant advantage over wild-type thymidine kinase for suicide gene therapy applications in at least three important ways: (a) by enhancing prodrug-mediated cell killing; (b) by reducing the amount of immunosuppressive GCV required for effective cell killing; and (c) by bringing HSV-1 thymidine kinase versus host disease, and HIV infections” (page 3026, second column).
With regard to the claimed requirement wherein the modified stem cells encodes both the thymidine kinase gene and a tat-inducible GFP gene, it would have been obvious to combine Goldsmith with Richman.  A skilled artisan would have been motivated to use a tat-inducible GFP reporter construct comprising a TAR element operably linked to a GFP selection marker in the modified cells of Goldsmith because Goldsmith discloses the vectors therein can comprise selection markers, that tat can be provided on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6), and Richman discloses use of a tat-inducible TAR functional fragment GFP reporter construct is known, and that expression of the GFP reporter genes allows for selection of tat-expressing cells.
It would have been obvious to substitute the thymidine kinase gene of Goldsmith for the thymidine kinase mutants of Black because thymine kinase and its mutants are both explicitly taught as being useful for suicide gene therapy, including for HIV. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have further been motivated to use the thymidine kinase mutants of Black, as Black discloses the mutants therein have increased sensitivity to GCV, and therefore would have enhanced cell killing when used.  A skilled artisan would have had a reasonable expectation 
With regard to claim 37, Goldsmith discloses the modified stem cells are produced from stem cells harvested from the patient (column 15, line 48- column 16, line 41).

Claims 31, 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,837,510 to “Goldsmith”, of record, in view of Richman et al. An adenovirus-Based Fluorescent Reporter Vector to Identify and Isolate HIV-Infected Cells.  Journal of Virological Methods, 2002. 99:9-21, hereinafter “Richman,” of record, Black et al.  Herpes Simplex Virus-1 Thymidine Kinase Mutants Created by Semi-Random Sequence Mutagenesis Improve Prodrug-mediated Tumor Cell Killing.  Cancer Research, 2001.  61:3022-3026, hereinafter “Black” of record, cited on Applicant’s IDS dated 2/13/17, as applied to claims 30 and 37 above, and further in view US Patent Application Publication No. 2003/0013196 to “Engleman” of record, Philippe et al. Lentiviral Vectors With A Defective Integrase Allow Efficient And Sustained transgene Expression In Vitro and In Vivo.  PNAS, 2006.  103(47):17684-17689 to “Philippe” of record, and Caruso et al.  Efficient Retroviral Gene Transfer of a Tat-Regulated Herpes Simplex Thymidine Kinase Gene for HIV Gene Therapy.  Virus Research, 1997.  52:133-143 to “Caruso” of record, Holt et al.  Human Hematopoietic Stem/Progenitor Cells Modified by Zinc-Finger Nucleases Targeted to CCR5 Control HIV-1 In Vivo.  Nature Biotechnology, 2010. 28(8):839-849, hereinafter “Holt” of record, and Cai et al.  Targeted Genome Editing By Lentiviral Protein Transduction of Zinc-Finger and TAL-effector Nucleases. eLife, 2014. 3:e01911. 19 pages, hereinafter “Cai” published April 24, 2014, of record.  Claims 31 and 34 encompass embodiments wherein the modified stem cells are produced in vitro by transducing isolated stem cells with a plurality of virions encoding the tat-inducible-TKSR39 and tat-inducible GFP to form a mixture of stem cells and modified stem cells, and sorting the mixture by flow cytometry to produce the plurality to selected, modified stem cells, wherein This is a new rejection necessitated by Applicant’s amendments to the claims.
The disclosures of Goldsmith, Richman and Black are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Goldsmith, Richman and Black combine to render obvious a method of treating HIV according to claim 30.  
However, Goldsmith, Richman nor Black disclose the vector encoding Tat is a non-integrating lentiviral helper construct, which further comprises a CCR5 knockout sequence, as required by instant claims 31 and 34.
Engleman discloses a non-integrating lentiviral vector system comprising a plurality of vectors encoding the structural genes of the lentivirus, wherein the integrase pol gene is mutated such that the lentiviral genes do not integrate (abstract, paragraphs [0010]-[0012]).  Engleman discloses the non-integrating lentiviral system comprises a 1) transfer vector encoding 5’ and 3’ lentiviral LTRs which encode a gene of interest to be expressed and a psi sequence 2) one or more episomal packaging vectors encoding gag and pol proteins – wherein the pol sequence is mutated such that the system does not integrate into the host cell chromosome; and 3) an envelope vector encoding the env gene (paragraphs [0013]-[0016], [0017], [0021]-[0022], [0025]-[0029]).  Engleman discloses the tat gene can be encoded on the packaging vectors with gag or pol (paragraph [0061]).  Engleman discloses transduction of cells by virions encoding transactivators can be after the additional vectors are transduced, in order to control expression of genes expressed by the transactivators, analogous to use of inducible promoters (paragraph [0029]).   Engleman disclose the tat protein is a transactivator (paragraph [0017]).
Engleman discloses an advantage of using a non-integrating lentiviral vector system is to express a protein for a limited time period, including when unlimited expression can be harmful to cells expressing the protein (paragraph [0008]).
Philippe reduces to practice a cloned tat gene in a lentiviral packaging vector comprising a non-integrating lentiviral NIL helper construct, wherein the tat gene is encoded with gag and an integration deficient pol protein (vector p8.91 FIG 1B).
Caruso discloses expressing a cloned tat gene from an episomal vector to drive a thymidine kinase gene operably linked to HIV LTR in a host cell (abstract; FIG 1, FIG 3, page 135).  Caruso discloses that tat expression in cells can be toxic (page 135, second column).
Holt discloses successful transfection of CD34+ hematopoietic stem cells (HSCs) with ZFN nucleases targeting CCR5, wherein CCR5 is knocked out of the HSCs (Abstract; page 840, FIG 1).  While Holt discloses the nucleic acids encoding the ZFN targeting CCR5 are introduced into the cells via transfection, Holt also discloses gene delivery methods suitable for ZFN delivery include lentiviral vectors (page 840).  Holt discloses the CD34+ cells with a CCR5-/- genotype were able to be successfully implanted and engrafted into an in vivo model, differentiate into specific hematopoietic lineages (FIG 1c, page 840-841).  Holt also discloses these cells, when challenged in vivo with HIV-1 infection are HIV-1 resistant (FIGs 2-4; pages 842-844).  Holt suggests use of ZFNs targeting CCR5 in HSCs can be used in combination with other known therapies for HIV (Page 845).
Cai discloses ZFNs can be encoded and delivered via lentiviral vector delivery (Abstract).  Cai discloses the ZFNs targeting CCR5 can be encoded on the gag encoding packaging construct of an integrase-deficient lentiviral vector (page 2-page 3; FIG 1, FIG 2; FIG 3 Table 1).  Cai discloses encoding the ZFN on the gag encoding packing vector is “superior” in terms of cargo load because derivative of Gag polypeptides are the most abundant proteins in the HIV-1 particle (page 11) and by encoding on an integration deficient lentiviral packaging vector allows sufficient ZFN expression to function without permanently inserting the ZFN into the genome (page 11).
With regard to the claimed requirement wherein the modified stem cells are produced by transducing stem cells with an integrating lentiviral particles encoding the tat-inducible TKSR39 and GFP trans from vectors (FIG2), the transduced cells can then be sorted using FACS analysis (FIG 3).  Richman discloses identifying and sorting cells using a tat-inducible GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  Thus, it would have been obvious to the skilled artisan to generate virions expressing the tat-inducible thymidine kinase and a tat-inducible GFP, transduce the target stem cells, and isolate the modified stem cells based on tat-inducible GFP expression.  A skilled artisan would have been motivated to isolate the modified cells following transduction using GFP and FACS because Richman discloses such a method is simple and easy and allows for further culture of the isolated cells.
With regard to the claimed requirement wherein the tat gene is encoded on a non-integrating lentiviral vector, it would have been obvious to combine the disclosure of Goldsmith, Richman and Black further with the disclosures of Engleman, Philippe and Caruso to allow for the selection of the modified cells to be generated by transducing cells with virions expressing the TKSR39 and tat-inducible GFP and transducing the cells with additional virions comprising a non-integrating helper packaging construct comprising a tat gene virion.  Goldsmith discloses the modified cells comprise thymidine kinase operably linked to a tat inducible LTR can be produced by transduction with virions (column 15, line 48- column 16, line 41); Goldsmith discloses the cells can comprise a tat gene on a separate vector or from the endogenous HIV infection and that the transduced cells can be identified by expression of a selectable 
With regard to the claimed requirement that the non-integrating lentiviral vector encoding the tat gene further encode a CCR5 knockout sequence, it would have been obvious to the skilled artisan to combine the disclosures of Goldsmith, Richman, Black, Engleman, Philippe and Caruso, on a system of treating HIV comprising selected modified stem cells which are generated by transduction with a non-integrating lentiviral packaging vector encoding tat and gag or mutated pol, further with the disclosures of Holt, on the ability of ZFNs to modify CCR5 in CD34+ cells and Cai on lentiviral packaging vectors 
With regard to claim 33, in light of the 112(b) rejection above, the claim is interpreted to encompass encoding a tat gene from the non-integrating lentiviral vector, and then sorting by flow cytometry based on expression of GFP.  Thus, this claim is obvious for the same reasons as stated above for claim 31.
With regard to claim 36, wherein the CCR5 knock out sequence encodes a zinc finger nuclease, none of Goldsmith, Richman nor Black disclose this feature.  However, Holt discloses the ability of ZFNs to modify CCR5 in CD34+ cells and Cai discloses lentiviral packaging vectors encoding CCR5.  A skilled artisan would have been motivated to encode ZFNs targeting a CCR5 knockout on the lentiviral packaging vector, as Cai discloses such a design is superior in terms of cargo and prevents the ZFN from being integrated into the genome.  A skilled artisan would have been motivated to combine the ZFNs targeting CCR5 on lentiviral vectors as Holt suggests ZFNs targeting CCR5 can be combined with other anti-HIV therapies.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as encoding ZFNs targeting CCR5 on lentiviral packaging vectors was known in the art at the time of the invention.




Applicant’s arguments with regard to the prior rejections of record make no differentiation of arguments between composition claims (claim 21 and its dependents) and method claims (claim 30 and its dependent claims).  The Examiner has considered the amendments to the composition claims (Claims 21, 23, 25, 27 and 29) as sufficient to overcome the rejections of record.
With regard to the 103 rejection over claim 30 (method claims) as obvious over Goldsmith in view of Richman and Black, Applicant’s arguments have been fully considered but are not persuasive. Applicant argues that Goldsmith discloses autologous transplantation of HSCs which are producer cells, not as HSC cells which are genetically modified as claimed.
Initially, the Examiner disagrees that the autologous modified stem cells of Goldsmith are strictly viral producer cells.  Rather, Goldsmith discloses replication-defective integrating lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41).  While Goldsmith discloses that some of the autologous cells reintroduced into the patient can be viral producers, Goldsmith presents this as an alternative embodiment (column 16, lines 32- 41).  
With regard to Applicant’s assertion that Goldsmith does not disclose the rest of the method of the claim (i.e., sorting the cells based on GFP expression, expression thymidine kinase after tat expression), it is already of record that Goldsmith is not an anticipatory reference, but is rendered obvious in light of the teachings of Richman and Black.  
Applicant’s concern that Goldsmith does not teach expression of a TKSR39 only in the presence of tat (in vitro for the generation of the modified stem cells; or in vivo from the presence of HIV infection) is not persuasive.   Goldsmith discloses the thymidine encoding vectors are tat-inducible, and express the thymidine kinase in response to tat provided in trans on a separate vector, or in vivo from an HIV infection wherein HIV expresses tat (column 15, lines 23-31; column 5, line 65 – column 6 line 10; 
At page 9, Applicant argues that Richman does not cure the deficiencies of Goldsmith.  Applicant argues that “the presently claimed invention allows of a two-step approach by targeting CCR5 gene in stem cells using the same Tat-NIL construct that can be used to sort modified cells (via GFP expression) and can provide additional resistance to infection by preventing virus entry in modified cells via CCR5 knock-out followed by in vitro Ganciclovir treatment to eradicate CXCR4 tropic viruses.  These arguments are not persuasive.  With regard to independent method claim 30, claim 30 does not require the presence of a second vector, or a CCR5 knockout sequence.  No claim actually requires that the CCR5 gene is knocked out.  Independent method claim 30 does not require these structures or functions, and thus, these arguments are not persuasive. 
At page 10, Applicant argues that Black also fails to cure the deficiencies of Goldsmith.  Applicant argues Black does not teach or suggest selection of TKSR39 mutation and/or the incorporation of this mutant in the host genome, or the “two step” formation of modified stem cells as claimed.  The Examiner is not persuaded.  Black is a secondary reference to show that the TKSR39 gene could be substituted with the TK gene of Goldsmith. 
With regard to Applicant’s reiteration that the cited art does not teach or suggest a “two step” method wherein the stem cells are modified in vitro by integrating TKSR39 and then knocking out CCR5, no claim requires these effects.  With regard to composition claims, amended claim 21 does not require that the CCR5 gene of the host chromosome is then knocked out. With regard to the method claims, no method claim requires that the CCR5 gene of the host chromosome is then knocked out.  Rather, the art 
Applicant’s arguments with regard to the remainder of the cited art (Chin, Engleman, Philippe, Caruso, Hold and Cai) are directed to Applicant’s previous arguments that none of the cited art cures the deficiencies of Goldsmith: none disclose a “two step” method as argued.  Applicant argues that arrival of the claimed invention from the cited art is via improper hindsight, and suggests the number of references are disparate in nature and teachings insufficient to render obvious the claimed invention (page 15 of the Reply). The Examiner cannot agree.  Applicant’s arguments regarding the validity/weight of a “two step” method is not persuasive for the reasons stated above, over Goldsmith, Richman and Black.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Applicant has not provided any specific arguments regarding the teachings of Chin, Engleman, Philippe, Caruso, Hold and Cai, and thus these arguments are not persuasive.
At page 16 of the reply, Applicant argues that the prior art does not teach or suggest:
The use of TKSR39 for eliminating HIV infected cells;
The combination of CCR5KO with TKSR39;
The recited co-expression of CCR5 KO and tat expression in a single vector that synergizes with TKSR39 and GFP vector;
The recited use of an integrating vector with encodes TKSR39 and GFP vectors into host genomes followed by a non-integrating vector of CCR5 KO and tat expression which does not encode these into a host genome, to achieve this synergy; and
The recited gene therapy strategy having two anti-HIV targets combined with a gene modified stem cell selection strategy by transient marking of GFP and CCR5 knockout cells.

The Examiner is not persuaded.  With regard to Applicant’s assertion that the prior art does not teach or suggest use of the claimed structural elements in methods as claimed, or in combinations as claimed, the Examiner cannot agree.  The rejections of record make clear 1) how the recited elements are taught in the prior art and 2) the rationales used to meet KSR are articulated for each one. The claims are rejected under 103, and the claims become obvious when the art is considered together as a whole rather than each alone.
With regard to Applicant’s assertions that the prior art does not teach or suggest the resulting synergistic effects of the combinations of the structural elements claimed, the Examiner cannot agree.  Applicant has provided no evidence of the alleged synergistic effects or synergy.  The Examiner is unable to find any disclosure relating to synergy or a synergistic effect in the published specification.  The Examiner is unable to find any working examples showing any in vivo reduction to practice.  Thus, it is unclear how Applicant argues that the prior art does not show synergy of the claimed elements when there is no evidence of synergy in the instant application?
If such synergistic effects can be shown from the claimed compositions/methods, evidence in the form of a Declaration showing such effects, would be helpful in advancing prosecution.  The evidence relied upon should also be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter relative to the prior art subject matter M.P.E.P. § 2145. It should also be established that the differences in the results are in fact unexpected and unobvious and of both statistical and practical significance. M.P.E.P. § 716.02(b).

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633